The case on appeal is made out by appellant, no countercase, as far as the record shows, having been filed. Three exceptions appear therein, but there is not a sufficient recital of the evidence, or of the facts admitted or proven, to point the exceptions or to enable the Court to declare, otherwise than by way of surmise, what errors of law are alleged to have been committed below. In such case the Court will affirm the judgment below. Williams v. Whiting, 92 N.C. 683. Indeed, taking only the facts recited in the case on appeal, the case is unintelligible. *Page 347 
It is possible that the appellant may have conceived that we could take the facts from the evidence before the referee and his findings thereon, as these have been (unnecessarily) sent up in the transcript. But the referee's report was set aside at the appellant's instance. There is nothing to indicate that identically the same evidence was produced on the trial before the jury, nor that the judge's rulings were upon the same state of facts. But were it so, the Court would not wade through the entire evidence to ascertain the particular facts in reference to which the ruling objected to was made. Wiley v. Logan, 95 N.C. 358.
NO ERROR.
Cited: S. v. Wilson, 121 N.C. 658.
(457)